internal_revenue_service cc ebeo date number release date uilc associate district_counsel delaware-maryland cc ser dem was assistant chief_counsel cc ebeo internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend organization issue what facts and legal theories should the service consider in determining whether sec_501 status should be revoked due to a small amount of funds being contributed to charity conclusion we agree with your conclusion that sec_501 status should not be revoked based solely on the small amount of funds contributed to charity as compared to gross_receipts the commensurate-in-scope test as first enunciated in revrul_64_182 should be applied as part of an analysis of the primary purpose of an organization based on the specific facts and circumstances facts each of the four charities pursuant to a contract with organization conducts an annual professional sports tournament and contributes the net_proceeds to another sec_501 charity the charities transfer media broadcast rights to organization in exchange for organization providing of the monetary awards for the winners of each tournament organization requires the charities to obtain tournament liability insurance that covers organization to enter into certain sponsorship contracts and to award specified amounts of money to the sports professionals who win the tournaments tournament activities are usually conducted by the charities’ tournament staffs local volunteers employees of organization and a management company hired by each charity bonuses are paid to the to the management company based on the increase in corporate sponsors and revenue of the tournaments from one year to the next tournaments are funded primarily by corporate sponsors and broadcast revenue corporate sponsors receive tickets to the tournaments access to hospitality pavilions and celebrity dinners the monetary awards paid to the winning sports professionals are the largest category of tournament expenses purses in this sport have increased greatly in recent years in order to attract the top professionals as a result of increased expenses the tournament organizers have contributed only small amounts generally less than of gross revenues to other sec_501 charities law and analysis sec_501 exempts from federal income_taxation organizations described in sec_501 including those which are organized and operated exclusively for charitable purposes an organization that confers no benefits directly on the community but exists solely for the purpose of distributing its income to other tax-exempt organizations at the discretion of its trustees or directors may itself be an organization described in sec_501 that is the making of voluntary contributions to charity shows a charitable purpose which may suffice for sec_501 purposes this principal was recognized in revrul_67_149 1967_1_cb_133 although revrul_67_149 concerned an organization whose only income was from contributions and investments the same principle was applied in revrul_64_182 1964_1_cb_186 to an organization that derives its income principally from the rental of space in a large commercial office building that it owns and operates and makes contributions to charitable organizations the service held that such an organization can itself be exempt as an organization described in sec_501 if the amount of contributions shows that it is carrying on a charitable program commensurate in scope with its financial resources the commensurate-in-scope test originated with a memorandum prepared by the exempt_organization council concerning the application of the primary purpose test enunciated in sec_1_501_c_3_-1 the exempt_organization council took the position that an exemption under sec_501 should not be denied if the facts show that the organization is engaged in carrying on a real and substantial charitable program reasonably commensurate with its financial resources see exempt_organization council memorandum eoc op dated date attached to gcm i-795 april the commensurate-in-scope test is a factual test or test of proof of charitable purpose the commensurate-in-scope test has been used primarily to support the recognition of exempt status under sec_501 for organizations that confer no benefits on the community but exist solely for the purpose of distributing income to other sec_501 organizations see rev_rul revrul_67_149 tam the charities in this case were formed for the purpose of distributing the net_proceeds from the operation of annual sports tournaments to other sec_501 charities the rapid rise in monetary awards for winners of professional events in this sport increased tournament expenses and reduced the funds available for contributions to other sec_501 charities the primary purpose of the charities’ operation of annual sports tournaments has not changed because of these increased expenses you have also raised questions regarding inurement and private benefit due to the close relationship between the charities and organization the mere fact that payments are made to a related_party is not a sufficient basis for concluding that inurement exists especially where as here that party is also subject_to the private_inurement prohibition similarly private benefit will be difficult to establish as the benefits appear to flow from organization to public_charities the professional participants in these sports tournaments receive a large monetary award if they win however they may chose whether or not to participate in a particular event the purpose of the large awards is to attract the top professionals in order to increase support for these events there is no basis for asserting inurement or private benefit to the individual winning professionals finally you question whether the charities’ earnings inure to or serve the private interests of corporate sponsors who receive certain benefits such as tickets to tournaments and celebrity dinners sec_513 provides that unrelated_trade_or_business does not include the activity of soliciting and receiving qualified sponsorship payments qualified sponsorship payments are defined as any payment made by a person engaged in a trade_or_business with respect to which the person will receive no substantial_return_benefit other than the use or acknowledgment of the name or logo or product lines of the person’s trade_or_business in connection with the organization’s activities legislative_history provides that the provision of facilities services or other privileges by an exempt_organization to a sponsor or the sponsor’s designees eg complimentary tickets pro-am playing spots in golf tournaments or receptions for major donors in connection with a sponsorship payment will not affect the determination of whether the payment is a qualified_sponsorship_payment rather the provision of such goods or services will be evaluated as a separate transaction in determining whether the organization has unrelated_business_taxable_income from the event h_r rep no 105th cong 1st sess this legislative_history is consistent with prop sec_1_513-4 sec_58 fed reg therefore we do not believe that there is inurement or private benefit on this basis if you have any further questions please call mary e oppenheimer by regina l oldak regina l oldak assistant chief branch
